Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

Claim 1,3-9,11-17,19-25 and 27-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, 9, 17, 25, the prior art of record, specifically the prior art Obert (US-20170249779-A1) teaches process ray tracing by adjusting the graph nodes within the graph tree. The prior art Waechter et al. (US 20090167763 A1) teaches ray tracing by adjust the graph nodes on based on the relationship between the inner node and leaf node. Additional prior arts Garanzha ("Efficient Clustered BVH Update Algorithm for Highly-Dynamic Models teaches different relationship with different nodes and provide a way of using bottom-up searching nodes within the tree when dealing with the graph node processing. Additional prior arts Hasselgren et al. (US 20160284120 A1) teaches ing bottom-up searching nodes within the tree when dealing with the graph node processing and updating bounding volume to new location after leaf node moved. However, none of the prior art cited alone or in combination provides motivation to teach when performing adjusting of an inner node  by merging the bounding volumes of the leaf nodes bounded by an inner node. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 3-8,11-16,19-24 and 27-32, they are allowable due to their dependency to the independent Claims 1, 9, 17, 25 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619